UPON HE-IIEAE1NG.
(Dec. 16, 1903).
This case was decided and the foregoing opinion filed November 22, 1902, and afterwards a rehearing- was allowed. The briefs for appellee, filed upon the re-argument, as well as upon the first hearing, are unusually long, but their contents may be reduced to a few propositions. One is, that the rule which casts upon the wife who claims, in a contest against the creditors of her husband, to have purchased and improved real estate, the burden of proving that the property and improvements were paid for by her with money derived from some source other than her husband, ought to be abolished, because the statute now authorizes a married woman' to carry on business in her own name and to acquire and hold property free from her husband’s control and from liability for his debts. In this connection, it is urged that this rule has been abolished in Virginia by the decision in Catlettt v. Alsop 40 S. E. 34, or that the principles there declared, if followed out, will produce such result. That case seems to liberalize the rules of law to some extent in such contests, but it does not hold that this particular rule, which has been so long the well settled law in all jurisdictions, is to bo overturned. It holds that an insolvent husband may be employed by his wife in the management and conduct of her business, and that his earnings in her employment may be devoted to the support of his family as far as may be necessary for that purpose and his creditors are only entitled to subject, to the payment of their debts, the excess. This Court, long ago, enunciated and applied substantially the same proposition in Boggess v. Richards, 39 W. Va. 567. That is a matter entirely foreign to any question arising in this case. In establishing the presumption of fraud as to transactions between husband and wife, working prejudice to the rights of the creditors of the former, the courts do not assign, as reason therefor, the common law disabilities of the wife. They base it upon the close relation*464ship of the parties, and the facilities which that relationship affords for the perpetration of fraud. That relationship is in no manner altered by the married woman’s statute. If that statute has any effect in this connnection, it is to increase, rather than to diminish, the facility for the perpetration of such fraud. There is greater latitude under it for the wife to set up claims to property and to hold property than there was at common law. It is urged, however, that this rule has the effect of trenching upon the rights of married women under this statute, and of partially thwarting the purpose of the legislature in passing the •statute. Married women had property rights before the passage of this law, which were as sacred as their new rights. Had the courts deemed this rule prejudicial and injurious to their rights in the sense of depriving them of anything which belong to them, it never would have had any existence in the jurisprudence of this country. The same principle is applied by the courts everywhere to persons standing in a close confidential relation, such as father and son, brother and brother, brother and sister, and all others closely related by blood or affinity. Why? Because of the relationship, and the relationship of husband and wife, being closer than that of any others, the principle is more rigidly applied as between them. See Burt v. Timmons, 29 W. Va. 441; Spence v. Smith, 34 W. Va. 697; Knight v. Capiton 23 W. Va. 639; Douglass v. Douglass, 41 W. Va. 13; Himan v. Thorn, 32 W. Va. 507; Reilly v. Barr, 34 W. Va. 95; Hutchinson v. Boltz, 35 W. Va. 754; Butler v. Thompson, 45 W. Va. 660; Bierne v. Ray, 37 W. Va. 571; Ballard v. Chewning, 49 W. Va. 508. The rule exists ex necessitate. But for it, the statute against fraudulent conveyance could not be made effective.
That part of the opinion which recites that somebody had'to cultivate the garden and the family had to be clothed as well as fed and feed furnished for the cows, has been adverted to in the later briefs as evidence of the application of a false principle. It was not apprehended that this would be construed to mean anything other than an indication of the weakness of the claim that Mrs. Gillispie had realized a large amount of money from keeping boarders with which to pair for the property and improvements. Iiow could she have paid her share of all the expenses of keeping the boarding house, and turned in on the purchase of the property and its improvements all the money taken *465in from her boarding house business ? Are we to accept the absurd proposition that every dollar of the income was profit, allowing nothing for expenses? Can a married woman’s business be carried on without expense any more than that of any other person ? In her statement of the amoun t of money derived from her business of keeping boarders, she allows practically nothing for the expenses, and the statements of the former opinion referred to were intended merely to direct attention to this fact.
The statement in the former opinion that certain depositions, taken in another suit and made exhibits with depositions taken in this suit, do not appear in the printed record, is erroneous. They are in that record and were read and considered under the impression that they were depositions taken in this case. This error is the result of the unusual and peculiar manner in which they are inserted in the printed record. But it signifies nothing. In going bade over the record, they are found to have been marked and considered as carefully as any of the others. Further examination of this record serves to strengthen, rather than to weaken, the conclusion announced in the former opinion. That conclusion was that the evidence offered to show that Mrs. Gillispie paid for the property with her own money was insufficient to overcome the presumption against the good faith of the transaction, as it appeared that practically all the money was actually handled and delivered, by way of payment, by J. M. Gillispie, and not Mary E. Gillispie, and, further, that J. M. Gillispie was, at that time, handling other money than that which Mrs. Gillispie claims to have paid into his hands. The truth of this inference is established, to a moral certainty, by certain facts found in the record and marked on the former examination of it, but, as the result of inadvertence, not stated in the opinion. It appears from Ledger No. 1 of the books of D. M. Miller & Co., as testified to by G. A. Lynch, from the book itself, that J. M. Gillispie was allowed, as 'expenses, from the firm, on the 23rd day of August, 1894, $274.92; on January loth or 17th, 1895, $480.08; on August 29, (year not given,) $207.18; on January 13, 1896, $141.71, making a total of $1,103.89. This amount, which seems to have been withdrawn from the firm by him without anything upon the books to show for what purpose the money was expended, or upon what accounts it was taken out, was used •fpr gome purpose by J, M. Gillispie, from time fo time, while the *466purchases of property and payments of the costs of improvements thereon were in progress. Hence, the record shows more than mere opportunity on the part of J. M. Gillispie to obtain the money with which to buy this property for his wife. It shows that he did actually withdraw, from the firm assets, a considerable amount of money at that time which is wholly unaccounted for by him, and cannot be accounted for, upon any theory except that of his having paid it, instead of Mrs. Gillispie’s money, for the property and the improvements thereon. This circumstance strongly supports the conclusion that the property was paid for with the husband’s money and greatly weakens the contention of Mrs. Gillispie that it was paid for with her money.
Another contention is that, as the house in question was completed late in the year 1895, or early in the year 1896, and the assignment of the husband did not occur until in the year 1898, he was solvent at the time of the purchase and improvement of the property and might have made a valid gift to his wife. This is not the theory of the defense. Both husband and wife testified that the purchase was made by her with her own money. However, it affirmatively appears that the husband’s financial condition was such as to render his inability to make such a gift to his wife without, prejudice to the rights of his creditors perfectly apparent. It is not a case of a wealthy man, or a well-to-do man, having good reason to believe himself able to make a substantial gift to his wife without injuring his creditors, and, therefore, to act in good faith in doing so. Such gift, to be valid, cannot be made under anv other conditions. Hume v. Condon, 44 W. Va. 553.
Finally, it is urged that the court should find that Mrs. Gillis-pie had invested a considerable amount of her own money in the property and its improvements, and become vested with the legal title, whereby the propetv has become her separate estate, and that the amount of her interest in it should be fixed, and then the amount expended in the purchase and improvements by her should be protected and secured to her by the decree; in other words, that an apportionment of the value of the property be made between the wife and the husband’s creditors, as in the case of Humphrey v. Spencer, 36 W. Va. 11, and Boggess v. Richards, 39 W. Va. 576. As this is a ease of actual fraud on the part of the husband, participated in by the wife, the principle *467invoked does not apply. Humphrey v. Spencer expressly decides that such' apportionment can be made only in cases in which there is no actual fraud. The law applicable here is that declared in Lockhart v. Beckley, 10 W. Va; 87; Rose v. Brown, 11 W. Va. 137; Bank v. Wilson, 25 W. Va. 242; and Burt v. Timmons, 29 W. Va. 441, all of which hold that the wife’s property is to be charged with the amount of the husband’s money which went into the improvements, although that may amount to the entire proceeds of the sale of the property; '
As it clearly appears that money of the husband, in excess of the amount of this debt, and the costs of this suit, was used in the purchase and improvement of the propert)^ the order directed in the former opinion should be entered.